                     UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                           NO: 5:17-CR-385-FL-1


UNITED STATES OF AMERICA,          )
                                   )                 Ex Parte
            v.                     )              ORDER TO SEAL
                                   )
JAMES EARL HARPER,                 )
      Defendant.                   )
                                   )
__________________________________ )

       Upon motion of the defendant, by and through counsel, it is hereby ORDERED that

docket entry No. 148 and its accompanying Order be sealed.

       It is FURTHER ORDERED that the Clerk provide copies of the filed sealed

documents to Defendant’s Counsel.

                       20th day of June 2019.
       SO ORDERED this ____


                                    THE HONORABLE LOUISE FLANAGAN
                                    UNITED STATES DISTRICT COURT JUDGE
